DETAILED ACTION
This is in response to Application # 17/258,077.  Claims 1-8, 11-15, 23-27, 29, and 32 have been examined.  Claims 9-10, 16-22, 28, 30-31, and 33-41 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities: the phrase “the UE’s location change” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-15, 23-27, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by “Study on Enhancement of EPC for low latency communication including device mobility”, 3GPP TR 23.739, v1.0.0, (Release 16), June 2018) hereafter TR23.739 (included in IDS).

Regarding Claim 1,
A method implemented at a control plane of a packet data network (PDN) gateway (PGW) in a wireless network, the method comprising: 

determining that an additional user plane of the PGW for a PDN connection needs to be allocated, the PDN connection being used by a user equipment (UE) to connect to a first data network through at least a user plane of a serving gateway (SGW) of the wireless network and an initial user plane of the PGW, and the additional user plane of the PGW is used for connecting with a second data network; selecting the additional user plane of the PGW [TR23.739: Sec. 1; to deliver low latency it is anticipated (but not mandated) that most solutions will use a combined S/PGW(-U); Sec. 4.3; the PDN connections that require very low latency have different APNs to other PDN connections; Sec. 5.1.1; some applications on a UE using an established PDN connection may be better served by very low latency user plane connections; Sec. Sec. 6.1.2; services requiring low latency user plane support are configured to request and use a specific APN; Sec. 6.1.3; after establishment of the new PDN connection the UE forwards new flows via the new PDN connection (SGW2-PGW2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (SGW2-PGW1 user plane path); the UE may also proactively move existing flows (where possible) from the old to the new PDN connection; Figs. 6.1.3-1; 6.2.2-1; Sec. 6.2.2; establishment of a new PDN connection for both (a) make-before-break and (b) make-after-break PDN connection mobility is initiated by the PGW-C after the UE mobility event; the other PDN connection (low latency connection) is to a data network that has both central and edge servers]; 
Note:
A combined S/PGW(-U) can also be separate entities.

sending address information of the additional user plane of the PGW and instruction information to a control plane of the SGW [TR23.739: Sec. 4.2; the user plane functions inform the control plane functions of their capabilities; the user plane function then obeys commands (compliant with the user plane function's capabilities) issued by the control plane function; Sec. 6.2.2.2; Determining at S/PGW-C when S/PGW-U needs to be relocated for LLC PDN Connection; when a UE moves to a new eNB or PRA, since ULI or PRA reporting is turned on for the UE, the PGW-C receives the Id of the eNB serving the UE from the MME in Modify Bearer Request, or receives the status of PRA; the PGW-C has a mapping from eNB IDs or PRA to S/PGW-U and determines, e.g. based on APN of the UE, that for the particular PDN Connection, the S/PGW-U should be relocated; when SGW-C and PGW-C are combined node, eNB ID (and TAI) reporting is piggybacked on path-switch signalling and does not result in additional signalling (on S5) to the PGW; Sec. 6.5.3; at detection of the low latency application (or UE mobility), the S/PGW-C uses its DNS (or local configuration) to 

one of the user plane of the SGW and the additional user plane of the PGW implementing an uplink classifier function to enable a specified part of uplink data in the PDN connection to be forwarded to the second data network through the additional user plane of the PGW [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier; Sec. 6.5.4; the S/PGW-C needs to be configured with information related to which user plane functions have access to Application Servers deployed locally; the S/PGW-C needs internal functionality to react to the application usage and/or mobility events of low latency users potentially allocating an additional user plane node as an uplink classifier; the S/PGW-C needs functionality to control multiple user plane nodes for that UE].

Regarding Claim 2,
wherein determining that an additional user plane of the PGW for a PDN connection needs to be allocated comprises: determining that an additional user plane of the PGW for a PDN connection needs to be allocated based on at least one of a detection of a low latency communication service in the PDN connection, the UE's location change with ongoing low latency communication service and a request from a network function [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier; allocating an additional user plane node as an uplink classifier; Sec. 6.2; Low latency PDN Connection mobility initiated by PGW; 6.2.2; the mobile has two PDN connections. One PDN connection is to application that is only located in central data center (eg. IMS); the other PDN connection (low latency connection) is to a data network that has both central and edge servers].

Regarding Claim 3,
wherein selecting the additional user plane of the PGW comprises selecting the additional user plane of the PGW which is close to the UE's location [TR23.739; Sec. 6.2.3; the MME selects the same S/PGW-C as the one serving the UE for the APN completes the establishment of the new PDN connection, the S/PGW-C selects S/PGW-U that is closer to the UE].

Regarding Claim 4,
futher comprising: allocating an additional UE Internet protocol (IP) address used by the additional user plane of the PGW if an initial UE IP address for the PDN connection is at least one of not supported and cannot be directly used by the additional user plane of the PGW [TR23.739: Sec. 1; the aim is to retain the single SGW-C per UE concept but utilise SGW-C's "independent SGW-U per PDN connection" concept and expect to base on a "make before break" PDN connection mobility concept (with UE IP address change); to deliver low latency it is anticipated (but not mandated) that most UE is assigned a new IP address]; and 

sending the initial UE IP address and the additional UE IP address to the additional user plane of the PGW to enable the additional user plane of the PGW to perform a network address translation (NAT) between the initial UE IP address and additional UE IP address when data is exchanged between the UE and the second data network through the additional user plane of the PGW [TR23.739; Sec. 6.2.3; the UE is assigned a new IP address; after establishment of the new PDN connection the UE forwards new flows via the new PDN connection (eNB-S/PGW-U2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (eNB-S/PGW-U1 user plane path); Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U; NAT functionality or some L2 enforcement of traffic is expected to be needed on the local breakout path from the additional user plane node; this may be new functionality compared to Rel 14 CUPS].

Regarding Claim 5,
allocating an additional user plane node as an uplink classifier; the S/PGW-C needs functionality to control multiple user plane nodes for that UE; Sec. 6.2.3; after establishment of the new PDN connection the UE forwards new flows via the new PDN connection (eNB-S/PGW-U2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (eNB-S/PGW-U1 user plane path)].

Regarding Claim 6,
wherein the address information of the additional user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the additional user plane of the PGW and the instruction information comprises at least one of a service data flow filter and application identity information associated with the specified part of uplink data [TR23.739; Sec. 6.2.3; the MME selects the same S/PGW-C as the one serving the UE for the APN completes the establishment of the new PDN connection, the S/PGW-C selects S/PGW-U that is closer to the UE; this determination is based on functionality described in clause 6.2.2.1 and 6.2.2.2 and based on the old default EPS bearer ID in the PCO; the UE is assigned a new IP address; after establishment of the new PDN new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U].
Note:
GTP-U tunnel inherently has an associated identifier.

Regarding Claim 7,
wherein the additional user plane of the PGW implements the uplink classifier function and the instruction information indicates that all the uplink data in the PDN connection is forwarded to the additional user plane of the PGW [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier; 6.5.4; the S/PGW-C needs internal functionality to react to the application usage and/or mobility events of low latency users potentially allocating an additional user plane node as an uplink classifier; Sec. 6.2.3; the UE may also proactively move existing flows (where possible) from the old to the new PDN connection], and 

UE forwards new flows via the new PDN connection (eNB-S/PGW-U2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (eNB-S/PGW-U1 user plane path); Sec. 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows]; and 

sending, to the initial user plane of the PGW, address information of the additional user plane of the PGW and instruction information indicating that the initial user plane of the PGW switches communication from the user plane of the SGW to the additional user plane of the PGW [Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U; at step 5, a new GTP-C message is needed in order for the S/PGW-C to inform the MME that the uplink transport address for that PDN connection has changed].

Regarding Claim 8,
wherein the address information of the additional user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the additional user plane of the PGW, the address information of the initial user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the initial user plane of the PGW, and the instruction information sent to the additional user plane of the PGW comprises at least one of service data flow filter and application identity information associated with the specified part of uplink data [TR23.739; Sec. 6.2.3; the MME selects the same S/PGW-C as the one serving the UE for the APN completes the establishment of the new PDN connection, the S/PGW-C selects S/PGW-U that is closer to the UE; this determination is based on functionality described in clause 6.2.2.1 and 6.2.2.2 and based on the old default EPS bearer ID in the PCO; the UE is assigned a new IP address; after establishment of the new PDN connection the UE forwards new flows via the new PDN connection (eNB-S/PGW-U2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (eNB-S/PGW-U1 user plane path); Sec. 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U].
Note:


Regarding Claim 11,
wherein the specified part of uplink data comprises low latency communication service data [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier].

Regarding Claim 12, which recites a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 13,
further comprising: receiving an initial UE IP address for the PDN connection and an additional UE IP address allocated by the control plane of the PGW; and performing a network address translation (NAT) between the initial UE IP address and additional UE IP address when data is exchanged between the UE and the second data network through the additional user plane of the PGW [TR23.739; Sec. 6.2.3; the MME selects the same S/PGW-C as the one serving the UE for the APN completes the establishment of the new PDN connection, the S/PGW-C selects S/PGW-U that is closer to the UE. This determination is based on functionality described in clause 6.2.2.1 and 6.2.2.2 and based on the old default EPS bearer ID in the PCO; the UE is assigned a new IP address; Sec. 6.5.4; The additional user plane node may need additional functionality NAT functionality or some L2 enforcement of traffic is expected to be needed on the local breakout path from the additional user plane node; this may be new functionality compared to Rel 14 CUPS].

Regarding Claim 14,
wherein the address information of the initial user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the initial user plane of the PGW, and the instruction information comprises at least one of a service data flow filter and application identity information associated with the specified part of uplink data [TR23.739; Sec. 6.2.3; the MME selects the same S/PGW-C as the one serving the UE for the APN completes the establishment of the new PDN connection, the S/PGW-C selects S/PGW-U that is closer to the UE; this determination is based on functionality described in clause 6.2.2.1 and 6.2.2.2 and based on the old default EPS bearer ID in the PCO; the UE is assigned a new IP address; after establishment of the new PDN connection the UE forwards new flows via the new PDN connection (eNB-S/PGW-U2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (eNB-S/PGW-U1 user plane path); Sec. 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U].
Note:
GTP-U tunnel inherently has an associated identifier.

Regarding Claim 15,
wherein the specified part of uplink data comprises low latency communication service data [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier].

Regarding Claim 23, which recites a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 24,
wherein the user plane of the SGW implements the uplink classifier function and the instruction information indicates that the specified part of uplink data in the PDN connection is forwarded to the second data network through the additional user plane of the PGW and the other part of uplink data in the PDN connection is forwarded to the first data network through the initial user plane of the PGW [TR23.739: Sec. 6.5.4; the S/PGW-C needs internal functionality to react to the application usage and/or mobility events of low latency users potentially allocating an additional user plane node as an uplink classifier; the S/PGW-C needs functionality to control multiple user plane nodes for that UE; Sec. 6.2.3; after establishment of the new PDN connection the UE forwards new flows via the new PDN connection (eNB-S/PGW-U2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (eNB-S/PGW-U1 user plane path)].

Regarding Claim 25,
wherein the address information comprises an IP address and a tunnel endpoint identifier of the additional user plane of the PGW and the instruction information comprises at least one of a service data flow filter and application identity information associated with the specified part of uplink data [TR23.739; Sec. 6.2.3; the MME selects the same S/PGW-C as the one serving the UE for the APN completes the establishment of the new PDN connection, the S/PGW-C selects S/PGW-U that is closer to the UE; this determination is based on functionality described in clause 6.2.2.1 and 6.2.2.2 and based on the old default EPS bearer ID in the PCO; the UE is assigned a new IP address; after establishment of the new PDN connection the UE forwards new flows via the new PDN connection (eNB-S/PGW-U2 user plane path), whereas existing traffic flows are forwarded via the old PDN connection (eNB-S/PGW-U1 user plane path); Sec. 6.5.3; the S/PGW-C reports and requests session modification to the PCRF and new policies will be installed by the S/PGW-C in the new user plane node for diverting the low latency traffic; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U].
Note:
GTP-U tunnel inherently has an associated identifier.

Regarding Claim 26,
wherein the additional user plane of the PGW implements the uplink classifier function and the instruction information indicates that all the uplink data in the PDN connection is forwarded to the additional user plane of the PGW [TR23.739; Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier; 6.5.4; the S/PGW-C needs internal functionality to react to the application usage and/or mobility events of low latency users potentially allocating an additional user plane node as an uplink classifier; Sec. 6.2.3; the UE may also proactively move existing flows (where possible) from the old to the new PDN connection].

Regarding Claim 27,
wherein the address information of the additional user plane of the PGW comprises an IP address and a tunnel endpoint identifier of the additional user plane of the PGW [TR23.739; Sec. 6.2.3; the MME selects the same S/PGW-C as the one serving the UE for the APN completes the establishment of the new PDN connection, the S/PGW-C selects S/PGW-U that is closer to the UE; this determination is based on functionality described in clause 6.2.2.1 and 6.2.2.2 and based on the old default EPS bearer ID in the PCO; the UE is assigned a new IP address; Sec. 6.5.3; detecting the start/stop of the application traffic; and performing GTP-U forwarding for the other flows; Sec. 6.5.4; the additional user plane node may need additional functionality (compared to Rel 14 CUPS) to support the splitting of the uplink data flows (within one EPS bearer) between the local breakout and the GTP-U tunnel to the PGW-U].
Note:
GTP-U tunnel inherently has an associated identifier.

Regarding Claim 29,
wherein the specified part of uplink data comprises low latency communication service data [TR23.739: Sec. 6.5; Solution #5: Detection of application requiring low latency which leads to the addition of a user plane node as an Uplink Classifier].

Regarding Claim 32, which recites an apparatus for a control plane of a packet data network (PDN) gateway (PGW) in a wireless network, the apparatus having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vodafone: “New Solution: Addition of SGW-U as uplink classifier instead of relocating S/PGW-U”, 3GPP Draft; S2-186152; (2018-06) (included in IDS) teaches that “a new GTP-C message is needed in order for the S/PGW-C to inform the MME that the uplink transport address for that PDN connection has changed [Sec. 6.Y.4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468